                                                                          I LSOC-SDNY
                                                                          i       DOCl 1:\IENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 !   Fl ECTRO"ICALL Y FILED



IDALIA GUERRERO,

                                Petitioner,
                                                                 19-CV-8092 (RA)
                        V.
                                                                              ORDER
THOMAS DECKER, et al.,

                                Respondents.

RONNIE ABRAMS, United States District Judge:

         On November 1, 2019, the Court denied Petitioner's habeas petition. On November 29,

Petitioner filed a motion to alter the judgment pursuant to Federal Rule of Civil Procedure 59(e)

based on newly-available evidence. No later than December 16, 2019, Respondents shall

respond to Petitioner's present motion.

                                                             I
SO ORDERED.
                                                                      ,·/ I7
                                                                  /
Dated:          December 2, 2019
                New York, New York
                                                     Ro e Abrams
                                                     United States District Judge
